Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an unmanned aerial system, classified in B63G 8/001.
II. Claims 12-16, drawn to a method of transporting and deploying a payload, classified in B64C 2201/128.
III. Claim 17, drawn to a computer-implemented method, classified in B64C 2201/12.
2.	The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus (invention I) as claimed does not require at least calibrating a base station, flying the UAS from a first location and landing the UAS on a second location, wherein the second location is on a body of water, deploying the payload from the UAS on or beneath the surface of the body of water, capturing data/information from the body water via the payload, transmitting the data/information from the payload to the UAS in real time.  And, as such, the apparatus can be used to fly for recreation. 
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus (invention I) as claimed does not require analyzing the data/information to determine when to retract the payload from the surface or beneath the surface of the body of water to the UAS. And, as such, the apparatus can be used to fly for recreation.
Inventions III and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. In the instant case, the inventions as claimed can have a materially different mode of operation, function or effect. For example, the process of invention III requires the step of analyzing the data/information to determine when to retract the payload from the surface or beneath the surface of the body of water to the UAS and invention II requires calibrating, as such at least different functions. 
3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because each of the products and process recite limitations of varying and mutually exclusive scope. The distinct processes of inventions II and III, for example requiring different steps to be performed which are not required by the product of invention I. Further, the product of invention I requiring distinct features, for example, a flexible fixture, a fiber optic line, space-apart legs of the UAS frame, one or more thrusters, a rail system, a spool, one or more motors and an electrical rotary joint at one end of the spool which are not required for inventions II and IIII. Further, the process of invention II requires step that are not required by the process of invention III. See claims 12-16 in contrast to claim 17. Furthermore, at the very least a different classification and keyword search would be needed for each of the outlined inventions, and the one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
4.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
5.	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
6.	As the restriction is of a complex nature, no call was made to the attorney. MPEP 812.01.









Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       

	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642